DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2021 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikue (JP 2018073967).
Regarding claim 1, Ikue teaches a semiconductor device in figs. 1 and 2 comprising: 
a first semiconductor substrate (11) that is provided with a first electrode (106-1) including a first protruding portion (refer to an upper protruding portion of 106-1) and a first base portion (refer to bottom portion of 106-1), the first protruding portion including a first abutting surface, the first base portion being linked to the first protruding portion and having volume greater than volume of the first protruding portion (see fig. 2); and 
a second semiconductor substrate (21) that is provided with a second electrode (106-2) including a second protruding portion (refer to upper protruding portion of 106-2) and a second base portion (refer to a bottom portion of 106-2), the second protruding portion including a second abutting surface that abuts the first abutting surface, the second base portion being linked to the second protruding portion and having volume greater than volume of the second protruding portion (see fig. 2), the second semiconductor substrate (21) being stacked on the first semiconductor substrate (11).  
Regarding claim 2, Ikue teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ikue teaches area occupied by the first base portion (refer to a bottom portion of 106-1) is greater than area occupied by the first protruding portion in a plane orthogonal to a stack direction of the first semiconductor substrate and the second semiconductor substrate (see fig. 2).  
Regarding claim 3, Ikue teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ikue teaches area occupied by the second base portion (refer to the bottom portion of 106-2) is greater than area occupied by the second protruding portion (refer to upper protruding portion of 106-2) in the plane orthogonal to the stack direction (see fig. 2).  
Regarding claim 4, Ikue teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ikue teaches the first semiconductor substrate (11) includes a pixel region (13) in which a plurality of imaging elements (refer to photoelectric conversion unit in pixel 12) is formed and a peripheral region (refer to peripheral region circling the pixel region 13) that surrounds the pixel region, and abutting sections of the first abutting surface and the second abutting surface are formed in a region that overlaps with the pixel region in a stack direction of the first semiconductor substrate and the second semiconductor substrate (see figs. 1 and 2 and its corresponding text).  
Regarding claim 9, Ikue teaches an imaging element in figs. 13 comprising: 
a first semiconductor substrate (11) including a photoelectric conversion section and a first electrode (106-1); and 
a second semiconductor substrate (21) that is stacked on the first semiconductor substrate (11), the second semiconductor substrate (21) including a logic circuit and a second electrode (106-2), wherein 
the first electrode (106-1) includes a first portion (refer to protruding portion of 106-1) and a second portion (refer to bottom portion of 106-1), the second portion being adjacent to the first portion in a stack direction of the first semiconductor substrate (11) and 
the second semiconductor substrate (21), the second electrode (106-2) includes a third portion (refer to protruding portion of 106-2) and a fourth portion (refer to bottom portion of 106-2), the third portion (refer to protruding portion of 106-2) being joined to the first portion (refer to protruding portion of 106-1), the fourth portion (refer to bottom portion of 106-2) being adjacent to the third portion (refer to protruding portion of 106-1)  in the stack direction, a first width of the first portion in an in-plane direction orthogonal to the stack direction is smaller than a second width of the second portion in the in-plane direction, and a third width of the third portion in the in-plane direction is smaller than a fourth width of the fourth portion in the in-plane direction (see fig. 2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ikue as applied to claim 1 above, and further in view of Kim (US 20150076649).
Regarding claim 5, Ikue teaches all the limitations of the claimed invention for the same reasons as set forth above except for the first abutting surface and the second abutting surface form abutting sections that are joined together by using plasma junction.  
Kim teaches the same field of an endeavor wherein the first abutting surface and the second abutting surface form abutting sections that are joined together by using plasma junction (see par. 17).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the first abutting surface and the second abutting surface form abutting sections that are joined together by using plasma junction as taught by Kim in the teaching Ikue in order to improve the adhesive strength (par. 235).
Regarding claim 7, Ikue teaches all the limitations of the claimed invention for the same reasons as set forth above except for a first barrier layer that surrounds the first electrode in an in-plane direction orthogonal to a stack direction of the first semiconductor substrate and the second semiconductor substrate; and a second barrier layer that surrounds the second electrode in the in-plane direction.  
Kim teaches the same field of an endeavor wherein a first barrier layer (104a) that surrounds the first electrode (104b) in an in-plane direction orthogonal to a stack direction of the first semiconductor substrate (2) and the second semiconductor substrate (7); and a second barrier layer (86a) that surrounds the second electrode (86b) in the in-plane direction. 
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include  a first barrier layer that surrounds the first electrode in an in-plane direction orthogonal to a stack direction of the first semiconductor substrate and the second semiconductor substrate; and a second barrier layer that surrounds the second electrode in the in-plane direction as taught by Kim in the teaching of Ikue so that it isolates the electrode from adjacent dielectric materials.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed feature.
Claim 8 is allowed for the following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of manufacturing a semiconductor device “superimposing the second semiconductor substrate on the first semiconductor substrate and joining the second semiconductor substrate to the first semiconductor substrate to cause the polished first abutting surface and the polished second abutting surface to be opposed to each other; and electrically coupling the first protruding portion and the second protruding portion by heating the first semiconductor substrate and the second semiconductor substrate that have been joined together” in combination of all of the limitations of claim 8. 
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818